Title: From John Adams to Leslie Combs, 12 May 1817
From: Adams, John
To: Combs, Leslie



Sir
Quincy May 12th. 1817

I have received “the history of the late war in the western country by Mr Robert B McAffe” and “the philosophy of human nature by Mr Joseph Buchanan; both of the growth, production, & manufacture of Kentucky.”
I rejoice to see literature following the steps of patriotism & heroism, in a region, which since my memory, was a simple wilderness, inhabited only by the children of nature
I have shewn these volumes to Mr Shaw, and Mr Quincy and will transmit them to the Atheneum channel you have prescribed. Would it not be well to send a few copies of these works to Boston for sale. I should like to purchase a copy of each, because it has been one of the maxims of my life, for more than sixty years, Never to be afraid of a book. I am Sir though a stranger, with much respect your obliged Servant

John Adams.